Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 1 of 8 PAGEID #: 1429

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
ADEN Y. JELEY,
Plaintiff,
Y. Case No. 2:19-cv-3107
JUDGE EDMUND A. SARGUS, JR.
Chief Magistrate Judge Elizabeth A.
COMMISSIONER OF SOCIAL Preston Deavers
SECURITY,
Defendant.
OPINION AND ORDER

Aden Y. Jeley (“Plaintiff”) brings this action under 42 U.S.C. §§ 405(g) and 1383(c) for
review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his
application for Social Security supplemental security income benefits. Plaintiff filed his
Statement of Errors on November 15, 2019. (Statement of Errors, ECF No. 13.) The
Commissioner filed a Memorandum in Opposition. (Mem. in Opp’n, ECF No. 18.) On August
6, 2020, the Magistrate Judge Deavers issued a Report and Recommendation, recommending
that the Court affirm the Commissioner’s denial of benefits. (R&R, ECF No. 20.) Plaintiff timely
filed Objections to the Magistrate Judge’s Report and Recommendation (Objs., ECF No. 21),
and the Commissioner filed a Response (Resp., ECF No. 22). For the reasons set forth below, the
Court OVERRULES Plaintiffs’ objections, ADOPTS the Magistrate Judge’s Report and

Recommendation, and AFFIRMS the Commissioner’s decision.
Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 2 of 8 PAGEID #: 1430

I. BACKGROUND
A. Procedural History

This case has a lengthy procedural history. Plaintiff first filed an application for
supplemental security income benefits under Title XVI of the Social Security Act (the “Act”) on
June 30, 2013. (Admin. Record (“R.”), 64, ECF No. 12.) Plaintiff’s application was denied
initially and upon reconsideration. (/d. at 86-88, 97-98.) Plaintiff requested a hearing before an
Administrative Law Judge (“ALJ”). (id. at 99.) After the hearing, an Administrative Law Judge
(“ALJ”) issued a decision finding that Plaintiff was not disabled within the meaning of the Act.
(Id. at 12-34.) The Appeals Council declined to review the ALJ’s decision, and Plaintiff filed an
action in this Court. The Court remanded Plaintiff's case to the Commissions for further
proceedings consistent with its findings. See Jeley v. Comm’r of Soc. Sec., No. 2:17-cv-396,
2018 WL 286169 (S.D. Ohio Jan. 4, 2018), report and recommendation adopted, 2018 WL
2063870 (S.D. Ohio May 3, 2018).

An ALJ conducted a second hearing, at which Plaintiff, represented by counsel, appeared
and testified with the assistance of an interpreter. (R. at 558-77.) On April 12, 2019, the ALJ
issued a decision again finding that Plaintiff was not disabled under the Act. (/d. at 526-87.)

Plaintiff then timely commenced the instant action. (ECF No. 1.)
Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 3 of 8 PAGEID #: 1431

B. ALJ Southern’s Decision

ALJ Southern issued her decision on April 12, 2019. (/d. at 526-87.) At step one of the

sequential evaluation process, ' ALJ Southern found that Plaintiff had not engaged in substantial

gainful activity since June 30, 2013 (the date of Plaintiff's application). (/d. at 532.) At step two,

ALJ Southern found that Plaintiff has the following severe impairments:

degenerative disc and joint disease of the spine; kidney disease with right kidney
atrophy secondary to a remote gunshot wound and intermittent urinary tract
infection; abdominal hernias; history of tuberculosis and allergies; a posttraumatic
stress disorder (PTSD), and a depressive disorder.

(Id. (internal citation omitted).) ALJ Southern further found that Plaintiff suffered from “the

following nonsevere impairments: a history of cognitive impairment; facial cellulitis;

hypertension; gastroesophageal reflux disease; headaches; and thyroid nodule.” (/d.) As to her

conclusion that Plaintiff's history of cognitive impairment constituted a “nonsevere impairment,”

the ALJ provided the following lengthy explanation:

At hearing, the representative reported the claimant experienced cognitive limits
due to a cognitive impairment. The record supports the claimant was diagnosed
with a cognitive disorder. It should be noted the claimant was diagnosed with the
disorder via consultative examination, not via other routine/consistent medical
sources in the record. The examiner admitted during his examination of the
claimant that he was observed to be uncooperative. The claimant's inability to

 

1 Social Security Regulations require ALJs to resolve a disability claim through a five-step

sequential evaluation of the evidence. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Although a
dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727,
730 (6th Cir. 2007), if fully considered, the sequential review considers and answers five questions:

1.
2.
3.

Is the claimant engaged in substantial gainful activity?

Does the claimant suffer from one or more severe impairments?

Do the claimant's severe impairments, alone or in combination, meet or equal the criteria
of an impairment set forth in the Commissioner's Listing of Impairments, 20 C.F.R.
Subpart P, Appendix 1?

Considering the claimant’s residual functional capacity, can the claimant perform his or
her past relevant work?

Considering the claimant's age, education, past work experience, and residual functional
capacity, can the claimant perform other work available in the national economy?

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir.
2009); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

3
Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 4 of 8 PAGEID #: 1432

complete tasks, in part due to his uncooperative behavior, was in part the reasoning
for the cognitive disorder diagnosis. Further, it should be noted while the claimant
reported he was in a coma and sustained trauma to his head during the same incident
in which he sustained his abdominal gunshot wound, the record contains no
objective documentation to support his subjective statements and accounts. The
record does not support the claimant required or was referred for cognitive therapy
intervention. The record was devoid of any neurological deficits. Upon exam, the
claimant possessed well organized associations. The claimant was observed to
possess a poor short term memory, his word knowledge was poor, and his abstract
reasoning was poor; however, his concentration and persistence on tasks were both
good and his pace of task was average. During his assessment, he reported he was
not mentally sick. The claimant was able to obtain government benefits, including
food stamps and a medical card. The claimant was able to obtain medical care when
required. He could leave his home unaccompanied and return home suggesting he
was able to navigate his neighborhood and community and did not experience any
significant confusion that would result in getting lost. The claimant did receive
some home health assistance; however, his physician eventually noted the
assistance was for his back symptoms. Further, while he reported poor memory and
cognitive issues, he was able to recite his medical treatment and ongoing symptoms
during two separate hearing proceedings.

Additionally, treatment notes describe the claimant as normal and _ alert,
cooperative, with normal mood, memory, affect, and judgment. The claimant was
able to live independently. As noted the claimant was not referred for any cognitive
therapy or treatment interventions.

Thus, these impairments are not “severe” impairments within the meaning of the
Social Security Act and Regulations because there is no evidence that these
conditions have more than minimal limitation on the claimant's ability to perform
work-related activities.

It should be noted home health documentation issued by the claimant’s physician
documented a diagnosis of schizophrenia. As set forth in 20 CFR 404.1508 and
416.908, an impairment must result from anatomical, physiological, or
psychological abnormalities which can be shown by medically acceptable clinical
or laboratory diagnostic techniques. A physical or mental impairment must be
established by medical evidence consisting of signs, symptoms, and laboratory
findings, not only by the claimant’s statement of symptoms. While the claimant’s
physician noted the diagnosis, the record was devoid of psychological testing or
other objective mental testing evidencing a diagnosis of schizophrenia. Further, the
claimant himself did not allege a schizophrenia disorder. The undersigned has
considered mental health symptoms under the objectively diagnosed conditions
below; however, the undersigned finds the specific schizophrenic condition a
nonmedically determinable impairment.

(id. at 533-34.)
Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 5 of 8 PAGEID #: 1433

At step three, ALJ Southern found that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled one of the listed impairments
described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (7d. at 534.) At step four, ALJ Southern
set forth Plaintiff's residual functional capacity (“RFC”) as follows:

After careful consideration of the entire record, the undersigned finds that the
claimant has the residual functional capacity to perform light work as defined in 20
CFR 416.967(b) except the claimant could frequently push/pull, and reach with the
bilateral upper extremities. The claimant could occasionally balance, stoop, kneel,
crouch, and crawl. He could occasionally climb ramps and stairs, but should avoid
climbing ladders, ropes, and scaffolds. He could have no more than frequent
exposure to extreme odors, dusts, fumes, gases, and/or heat, cold, humidity, and
wetness. The claimant could have occasional interaction with coworkers and
supervisors, but should avoid interaction with the public. He could perform simple
routine tasks. The claimant would need to go to the restroom every two hours and
would be off task 8 percent of the day due to restroom breaks. He could have
occasional decision making and any changes would need to be well explained.
Further, the claimant could not perform at a fast pace or with strict production
quotas.

(id. at 536.) In formulating the RFC, ALJ Southern considered Plaintiff's hearing testimony,
medical treatment records spanning several years, and a number of medical opinions, including
the report and opinion of consultative psychological examiner, Dr. Swearingen. (/d. at 536-49.)
Specifically with respect to how the assessed RFC accommodates Plaintiff's mental health and
cognitive impairments, ALJ Southern explained as follows:

In addition to his physical conditions, the record supports the claimant was
diagnosed with mental health conditions, including PTSD and depression. The
claimant reported receiving only conservative medication management from his
primary care provider and admitted he received no mental health specific treatment
and no counseling/therapy. Thus, the claimant was afforded a mental consultative
examination in December 2013. The claimant reported physical health issues were
the cause of his disability during his mental exam, suggesting his mental symptoms
were not significant. He reported being single and living with a friend. The claimant
admitted he had been arrested on one occasion for fighting which required jail. He
stated he had no pending charges and did not have issues with authority figures.
During the exam, the interpreter had great difficulty getting the claimant to respond
and cooperate. He showed poor eye contact, but was appropriately dressed, and
when speaking, evidenced normal tone and voice. The claimant possessed normal
fine and gross motor skills. He evidenced no flight of ideas or poverty of speech

5
Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 6 of 8 PAGEID #: 1434

and his associations were well organized. The claimant reported feelings of
withdrawal, noted issues sleeping, reported crying spells, and stated he was
depressed in part due to his pain He reported thoughts of death, but there were no
active suicidal ideations or homicidal ideations noted. The claimant exhibited
psychomotor retardation and agitation and poor energy, but he showed no outward
anxiety and he reported no mood swings. The claimant possessed no delusional
thinking. He was suspicious of others and reported compulsive behaviors, but did
not describe such behaviors. During the exam, his memory was poor and he could
not complete serial 7s. His word knowledge was poor and he showed poor abstract
reasoning and social comprehension; however, he endorsed that he was okay and
not mentally sick.

The undersigned has read and considered the opinion of Dr. Swearingen . . . . Dr.
Swearingen opined the claimant had a GAF score of 53, denoting moderate mental
limits. He opined the claimant could understand, remember, and carry out simple
instructions, but would have problems with complex tasks; could maintain
attention, concentration, persistence, and pace for simple tasks; would have limits
in responding appropriately to supervisors and coworkers in a work setting; would
have limits responding to pressures and stress in a work setting. Dr. Swearingen
was a mental health specialist and examiner who observed the claimant in person.
While only on one occasion, he was familiar for evaluating individuals and
assessing mental limits, especially as they relate to workplace functionality. Here,
the undersigned finds the GAF score less persuasive, as a GAF score is not a
determinative measure of disability, is relevant only on the date and time at which
it was assessed, and takes into consideration factors not considered during disability
determination, such as socioeconomic stressors. The undersigned finds the assessed
functional limits generally persuasive as they are largely consistent with the
evidence of record supporting some breakthrough symptoms of depression and
PTSD, as the claimant reported he feels nervous and anxious when he remembers
being beaten up in the past, and has intermittent crying spells due to depression and
pain. The undersigned finds the record does not objectively support greater limits
than those assessed by the examiner because the record and claimant testimony note
he received only conservative medication management by a general practitioner
and pursued no mental health specific treatment or counseling with licensed
professionals, despite having medical insurance coverage. Further, despite any
reported symptoms the claimant required no emergency treatment for acute
symptom exacerbation nor was the claimant hospitalized for mental instability.
Therefore, overall the undersigned finds Dr. Swearingen’s opinions somewhat
persuasive and affords it overall some weight.

(Id. at 541-42, 545-46 (internal citations omitted).)
Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 7 of 8 PAGEID #: 1435

Il. STANDARD OF REVIEW

If a party objects within the allotted time to a report and recommendation, the Court
“shall make a de novo determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed.
R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court’s
review “is limited to determining whether the Commissioner’s decision ‘is supported by
substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm’r of Soc.
Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,
241 (6th Cir. 2007)); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence, shall be conclusive... .”).

Il. ANALYSIS

In his Statement of Errors, Plaintiff argued that the ALJ’s decision should be reversed for
two reasons: (1) because the RFC determination was impermissibly vague as to Plaintiff's
required bathroom usage and, therefore, not supported by substantial evidence, and (2) because
the ALJ erred in classifying Plaintiff's cognitive impairment as a non-severe medically
determinable impairment. (See generally Statement of Errors.) The Magistrate Judge
recommended that both contentions of error be overruled. (See generally R&R.) Plaintiff now
advances two objections to the R&R: (1) that the ALJ improperly failed to recognize his
cognitive impairment as a medically determinable impairment at all, and (2) that the ALJ failed
to properly evaluate the opinions of the state agency psychologists. (See generally, Objs.) The
Court will examine each objection, in turn.

The Magistrate Judge extensively reviewed the ALJ’s analysis of the plaintiff’s two
objections now before the undersigned. The undersigned concurs with her conclusions. The

7
Case: 2:19-cv-03107-EAS-EPD Doc #: 25 Filed: 09/29/20 Page: 8 of 8 PAGEID #: 1436

ALJ did consider the plaintiff's cognitive impairment. In addition, the ALJ also considered and
evaluated in detail the opinions of the state psychologists.

IV. CONCLUSION

Based upon the foregoing, and pursuant to Rule 72(b) of the Federal Rules of Civil
Procedure, after a de novo determination of the record, this Court concludes that Plaintiff's
objections to the Report and Recommendation of the Magistrate Judge are without merit. The
Court, therefore, OVERRULES Plaintiff's Objections (ECF No. 21), ADOPTS the Magistrate
Judge’s Report and Recommendation (ECF No. 20), and AFFIRMS the Commissioner’s
decision. The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this Order and
terminate this case from the docket records of the United States District Court for the Southern

District of Ohio, Eastern Division.

IT IS SO ORDERED.

s/ Edmund A. Sargus, Jr.
EDMUND A. SARGUS, JR.
UNITED STATES DISTRICT JUDGE
